Citation Nr: 0423271	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  99-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found the veteran had not submitted new and material evidence 
with which to reopen his claim for service connection for a 
psychiatric disability.  He responded with a March 1999 
Notice of Disagreement, initiating this appeal.  A Statement 
of the Case was sent to him by the RO in April 1999, and he 
responded by filing a May 1999 substantive appeal, perfecting 
his appeal of this issue.  

In a December 2000 decision and remand, the Board reopened 
the veteran's service connection claim based on the 
submission of new and material evidence, and remanded it to 
the RO for consideration on the merits.  The RO continued the 
prior denials, and returned the claim to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In July 2004, the Board sent a letter to the veteran 
regarding his pending appeal.  The following month, this 
letter was returned to the Board, stamped as undeliverable by 
the postal service.  "Deceased" was also hand-written 
across the envelope.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
In the event of the veteran's death, his appeal on the merits 
becomes moot and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  However, the Board is unable to accept the Board's 
returned letter as positive and sole proof of his passing.  

Under pertinent VA regulations, death should be established 
by a copy of the public record of the State or community in 
which death occurred, a copy of the coroner's report of 
death, a copy of the death certificate, or similar evidence.  
Should these records not be available, his death may be 
verified by other means.  38 C.F.R. § 3.211 (2003).  Because 
suitable evidence of the veteran's passing has not yet been 
obtained, additional development is required.  

In light of the above, this claim must be remanded to the RO 
for suitable verification of the veteran's death:  

The RO should take appropriate action 
to obtain proper verification, pursuant 
to 38 C.F.R. § 3.211 (2003), of the 
veteran's death.  Should such evidence 
be unavailable, the RO should document 
its efforts to verify the veteran's 
death.  

Thereafter, this appeal should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


